OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22359 Papp Investment Trust (Exact name of registrant as specified in charter) 2201 E. Camelback Road, Suite 227BPhoenix, Arizona (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(602) 956-0980 Date of fiscal year end:November 30, 2012 Date of reporting period: November 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Papp Investment Trust Papp Small & Mid-Cap Growth Fund Annual Report November 30, 2012 Investment Adviser L. Roy Papp & Associates, LLP Phoenix, AZ Papp Investment Trust Papp Small & Mid-Cap Growth Fund Annual Report as of November 30, 2012 Dear Fellow Shareholders, We are writing to report on the fiscal year ended November 30, 2012 and the results for the Papp Small & Mid-Cap Growth Fund (the “Fund”) for the year.This past year started out with concerns about continuing challenges for the European economies and concern that growth was slowing in China and other emerging markets.We ended the year with concerns about the election and the December 31, 2012 fiscal cliff.Even with these challenges, stocks performed well.During the year ended November 30, 2012, large cap stocks did better than mid-cap stocks which in turn, did better than small caps.Value oriented, lesser quality companies did well as both housing and financial companies enjoyed recoveries from the severe decline of several years ago.This past year, companies with significant business in China, other emerging market countries, and exposure to Europe were out of favor and consumer oriented stocks, particularly domestic businesses, did well. Against this backdrop, the Fund produced a total return of 9.39% during the fiscal year ended November 30, 2012.By comparison, the Russell Midcap® Growth Index (the “benchmark”) produced a total return of 12.06% over the same period.Since inception on March 8, 2010, the Fund has produced a cumulative total return of 34.00% through November 30, 2012, as compared to the benchmark which produced a total return of 34.82% over the same period. Our objective with the Fund is to produce a good return over the long term.Since our firm was founded, we have focused on what we consider to be very high quality growth oriented companies which are normally able to produce consistent earnings growth, year in and year out.When the market is attracted to highly cyclical, weakly capitalized businesses, our performance will typically trail in the short term.We also tend to trail in very strong markets due to our style of buying companies which we believe are much safer than the average company.It has been our experience for the past 14 years that a strong long term performance can be achieved by capturing most of the benchmark returns in good markets and minimizing the downside in bad markets. Looking forward, we are optimistic that the U.S. economy will continue to grow albeit at a relatively subdued pace.Businesses have had to contend with lots of uncertainty regarding taxes, a heavy regulatory environment, and other unknown variables such as health care costs.Now that the election has passed, we are hopeful that some clarity will emerge on a number of these issues so that companies will be able to adapt or adjust their business strategies appropriately.We believe that the Chinese economy is gradually starting to improve and we expect this improvement to pick up over time.We continue to be very concerned about Europe due to serious long-term structural problems.We have tried to limit our Fund’s exposures to Europe.Most of our companies with European exposure also have strong opportunities in the Asia-Pacific region which we think will balance out European weakness. 2 At roughly 13 times our estimate of operating earnings for 2013 for the Standard & Poor’s 500, we believe the broad market for equities continues to be attractive.We also believe that very aggressive monetary policy pursued here by the Federal Reserve and adopted widely around the rest of the world, is likely to cause inflation to heat up once economies start growing a little faster and when the deleveraging from the fiscal crisis runs its course.If we are right and inflation picks up, it will be important to own investments in companies with the ability to grow their earnings and pass on cost increases to their customers.We think we are well positioned in this regard. The Fund’s net asset value on November 30, 2012 was $13.40 per share, up from $12.25 per share on November 30, 2011, and $10.00 per share on March 8, 2010, the date of inception. We try to manage the Fund as tax efficiently as possible.During the fiscal year ended November 30, 2012, there were no capital gains distributions nor were there any taxable income distributions.The table below presents the impact of taxes on the Fund’s returns as of November 30, 2012.After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements. One Year Annualized Since Inception (March 8, 2010) Return before taxes 9.39% 11.31% Return after taxes on distributions, if any 9.39% 11.31% Return after taxes on distributions, if any, and sale of fund shares 6.10% 9.74% The Fund remained reasonably well diversified, holding 33 individual companies as of November 30, 2012.We normally try to keep the Fund close to fully invested in equities, with a typical money market position in the 1-2% range.The Fund is currently underweight relative to its benchmark in Consumer Discretionary companies and in Financials.The Fund is overweight in the Health Care and Information Technology sectors where we feel the growth potential for the future is the brightest.We think business opportunities are good and valuations are compelling. During the fiscal year, our underweight in Consumer Discretionary and Financials held back performance compared to our benchmark to a small degree, while our overweight in Health Care helped performance.One of the Fund’s better performers for the year was Catamaran Corporation.This company is a pharmacy benefit manager (“PBM”) which was formed by the merger of two smaller pharmacy benefit managers, Catalyst Health and SXC Health.The Fund was fortunate to own both of these companies prior to the merger and both appreciated handsomely as a result of the merger.The new firm is now the fourth largest PBM in the U.S. and has sufficient scale to compete for larger corporate accounts which we believe will help them gain market share and achieve cost synergies. The Fund also enjoyed strong performance from PAREXEL International, a contract research organization outsourcing R&D for biotech and pharmaceutical companies.Specialty pet retailer, PetSmart, had another year of very strong performance.PetSmart should enjoy continued strength as household formation is finally improving and 3 this drives pet acquisitions and supply purchases.Other strong performers for the year included ResMed, a sleep apnea medical device company, AMETEK, a global manufacturer of electronic instruments and electromechanical devices, and Ecolab, a provider of water, cleaning and energy technologies. Performance was hurt during the year by weakness in our enterprise data integration software company, Informatica.The company had two quarters of disappointing earnings, in part related to Europe but also driven by management changes and realignment.We are monitoring progress at this company carefully.Gardner Denver, a global manufacturer of industrial compressors, blowers, and pumps declined due to weakness in their North American energy business.Performance has improved recently as they are reviewing a possible business combination.Expeditors, our global freight forwarding and logistical business, was weak due to concerns about slowing growth in China and Europe.Nuance, a leading voice recognition software company, underperformed in 2012 following a very strong 2011, driven by the use of Nuance technology in Apple’s next generation smartphone. Investors continue to add new cash into our Fund.As cash has become available, we have added broadly across the holdings in the Fund.We thank you for your confidence in the Fund and for investing with us.If you have any questions about the Fund, we would be happy to have you call us at 1-800-421-0131. Warmest regards, Rosellen C. Papp, CFA Harry Papp, CFA Portfolio Manager President November 30, 2012 November 30, 2012 Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted.Performance current through the most recent month end is available by calling 1-877-370-7277. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-877-370-7277 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 4 PAPP SMALL & MID-CAP GROWTH FUND (Unaudited) Comparison of the Change in Value of a $10,000 Investment in the Papp Small & Mid-Cap Growth Fund versus the Russell Midcap® Growth Index Average Annual Total Returns(a) (for periods ended November 30, 2012) 1 Year Since Inception(b) Papp Small & Mid-Cap Growth Fund 9.39% 11.31% Russell Midcap ® Growth Index 12.06% 11.56% (a) The total returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) Commencement of operations was March 8, 2010. 5 PAPP SMALL & MID-CAP GROWTH FUND PORTFOLIO INFORMATION November 30, 2012 (Unaudited) Top 10 Equity Holdings Security Description % of Net Assets O'Reilly Automotive, Inc. 4.3% AMETEK, Inc. 4.3% T. Rowe Price Group, Inc. 4.1% Catamaran Corp. 4.1% Ecolab, Inc. 4.1% PetSmart, Inc. 4.0% Factset Research Systems, Inc. 3.9% Mettler-Toledo International, Inc. 3.9% Gardner Denver, Inc. 3.8% C.R. Bard, Inc. 3.8% 6 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS November 30, 2012 COMMON STOCKS — 98.5% Shares Value Consumer Discretionary - 13.3% Specialty Retail - 9.8% O'Reilly Automotive, Inc.* $ PetSmart, Inc. Williams Sonoma, Inc. Textiles, Apparel & Luxury Goods - 3.5% Coach, Inc. Consumer Staples - 7.4% Food & Staples Retailing - 2.9% Harris Teeter Supermarkets, Inc. Food Products - 3.0% McCormick & Co., Inc. Household Products - 1.5% Clorox Co. (The) Energy - 4.8% Energy Equipment & Services - 1.7% FMC Technologies, Inc.* Oil, Gas & Consumable Fuels - 3.1% Pioneer Natural Resources Co. Whiting Petroleum Corp.* Financials - 4.1% Capital Markets - 4.1% T. Rowe Price Group, Inc. Health Care - 20.4% Health Care Equipment & Supplies - 8.7% C.R. Bard, Inc. ResMed, Inc. Varian Medical Systems, Inc.* Health Care Providers and Services - 4.1% Catamaran Corp.* 7 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 98.5% (Continued) Shares Value Health Care - 20.4% (Continued) Life Sciences Tools & Services - 7.6% Mettler-Toledo International, Inc.* $ PAREXEL International Corp.* Industrials - 18.5% Air Freight & Logistics - 3.2% Expeditors International of Washington, Inc. Commercial Services - 3.6% Stericycle, Inc.* Electrical Equipment - 4.3% AMETEK, Inc. Machinery - 7.4% Gardner Denver, Inc. IDEX Corp. Information Technology - 20.9% Electronic Equipment, Instruments & Components - 2.9% Trimble Navigation Ltd.* Semiconductors & Semiconductor Equipment - 4.0% Linear Technology Corp. Microchip Technology, Inc. Silicon Laboratories, Inc.* Software - 14.0% Factset Research Systems, Inc. Informatica Corp.* MICROS Systems, Inc.* Nuance Communications, Inc.* Materials - 9.1% Chemicals - 9.1% Airgas, Inc. Ecolab, Inc. Sigma-Aldrich Corp. Total Common Stocks (Cost $13,981,248) $ 8 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 1.5% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%(a) (Cost $259,076) $ Total Investments at Value — 100.0% (Cost $14,240,324) $ Other Assets in Excess of Liabilities — 0.0% (b) Net Assets — 100.0% $ * Non-income producing security. (a) The rate shown is the 7-day effective yield as of November 30, 2012. (b) Amount rounds to less than 0.1%. See accompanying notes to financial statements. 9 PAPP SMALL & MID-CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES November 30, 2012 ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Other assets Total assets LIABILITIES Payable to Adviser (Note 4) Payable to administrator (Note 4) Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 10 PAPP SMALL & MID-CAP GROWTH FUND STATEMENT OF OPERATIONS For the Year Ended November 30, 2012 INVESTMENT INCOME Dividend income $ EXPENSES Investment advisory fees (Note 4) Professional fees Fund accounting fees (Note 4) Administration fees (Note 4) Insurance expense Registration and filing fees Transfer agent fees (Note 4) Custody and bank service fees Postage and supplies Trustees' fees (Note 4) Other expenses Total expenses Less fee reductions by the Adviser (Note 4) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized losses from security transactions ) Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 11 PAPP SMALL & MID-CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Year Ended Ended November 30, November 30, FROM OPERATIONS Net investment loss $ ) $ ) Net realized losses from security transactions ) ) Net change in unrealized appreciation/depreciation on investments Net increase in net assets from operations CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ - CAPITAL SHARE ACTIVITY Shares sold Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 12 PAPP SMALL & MID-CAP GROWTH FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Year Year Period Ended Ended Ended November 30, November 30, November 30, 2010 (a) Net asset value at beginning of period $ $ $ Income (loss) from investment operations: Net investment loss ) ) ) Net realized and unrealized gains on investments Total from investment operations Net asset value at end of period $ $ $ Total return (b) % % % (c) Net assets at end of period $ $ $ Ratios/supplementary data: Ratio of total expenses to average net assets % % % (e) Ratio of net expenses to average net assets (d) % % % (e) Ratio of net investment loss to average net assets (d) %) %) %) (e) Portfolio turnover rate 13
